         Case 1:21-cv-03663-ENV-VMS Document 4 Filed 06/30/21 Page 1 of 1 PageID #: 22
2 AO 121 (6/90)
TO:

                  Register of Copyrights                                                           REPORT ON THE
                  Copyright Office                                                         FILING OR DETERMINATION OF AN
                  Library of Congress                                                             ACTION OR APPEAL
                  Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        ✔ ACTION
        G                  G APPEAL                                   United States District Court-Eastern District of New York
DOCKET NO.                      DATE FILED                            225 Cadman Plaza East
        1:21-cv-3663                      6/29/2021                   Brooklyn, NY 11201
PLAINTIFF                                                                         DEFENDANT


Paul B. Davis                                                                     Cory Arcangel & Does 1-10



       COPYRIGHT
                                                            TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1 see complaint

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                            TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G Order        G Judgment                                     G Yes        G No

CLERK                                                        (BY) DEPUTY CLERK                                            DATE

Douglas C. Palmer                                            Christine Rocco                                                        6/30/2021
                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
